VIA EDGAR May 3, 2011 Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Parr Family of Funds (the “Trust”) (File Nos. 333-123290 and 811-21726) on behalf of The USX China Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting, Proxy Statement and form of Proxy, to be furnished to shareholders of the Fund in connection with a Special Meeting of Shareholders scheduled to be held on June 17, 2011. If you have any questions or comments, please contact the undersigned at 336-607-7512.Thank you for your consideration. Sincerely, /s/Jeffrey T. Skinner Jeffrey T. Skinner cc: Stephen L. Parr Parr Family of Funds 5100 Poplar Avenue, Suite 3117 Memphis, TN 38137
